 In the Matter of ALUMINUM ORECOMPANYandALUMINUM WORKERSLOCAL.#22438;'AFFILIATED'WITHTHE AMERICAN. FEDERATION OFLABORCase No. R-2268.-Decided March 13, 1941Jurisdiction:aluminum production industry.Investigation and Certification of Representatives: -existence of question : re-fusal to accord the union recognition untilrit'has been certified by the Board;election necessary.-Unit Appropriate for Collective Bargaining:production and maintenance em-ployees,- including analysts, order clerks,' and head janitor, but excludingsupervisory and office employees, watchmen, meter helper, head oiler, brick-layeis and plumbers, and hourly paid plant, administrative employees otherthan the analysts and order clerks.McCorvey, McLeod, 'Turner eC Rogcrs,''by Mr: Gessner T. McCor-vey,of ,Mobile, Ala., for the Company.Messrs..J. L. Busby,of Birmingham, Ala.,Walter F. Schaffer,ofMobile; Ala., and-F.R. Meyers,of Messena, N. Y., for Local,22438.Messrs.Yelverton Cowherd, 'of Birmingham, Ala., andN. A.Zonarich,of New Kensington, Pa., for the A. W. A.Mr. Sidney, L.^ Davis,,of counsel to the Board.DECISIONANDfr l l .DIRECTION .OF .ELECTIONSTATEMENT. OF THE CASEOn November 4,1940,' Aluminum Workers Local #22438, affiliatedwith the American Federation of Labor, "herein' called Local 22438,filed, with, the Regional Director-for the Fifteenth Region (NewOrleans, Louisiana)- a., petition alleging that a, question affectingAluminum Ore Company, Mobile, Alabama, herein called the Com-pany, and requesting an investigation and certification of, representatives —pursuant to Section 9 (c),, ,of the National Labor RelationsNational Labor Relations Board, herein ,called the Board, actingpursuant to, Section 9 .(c) of the Act, and Article III, ,Section 3,, ofNational Labor Relations Board: Rules and Regulations Series 2,30 N. L. R. B No. 43.281,, 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDas amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On January 6 and 8; 1941, respectively,- the Regional Directorissued a notice of hearing and _a notice of postponement of hearing,copies of both of which were'duly served upon the Company, Local22438, and International Union, Aluminum Workers of America,affiliated with the Congress of Industrial Organizations, herein calledthe A. W. A., a, labor organization claiming to represent employeesdirectly affected by the investigation.Pursuant to notice, a hearingwas held on January 24, 1941, at Mobile, Alabama, before WarrenWoods, the Trial Examiner duly designated by the Board. TheCompany, Local-22438, and the A. W. A. were represented by counseland all participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.At the beginningof the hearing, the Trial Examiner granted a motion of the A. W. A.for leave to intervene in these proceedings.During the 'course ofthe hearing the Trial Examiner made' several rulings on other mo-tions and on objections to the admission of evidence.The Board hasreviewed the rulings of the Trial Examiner and finds that no prej-udicial errors were committed.The rulings are hereby affirmed.On February 11, 1941, upon, request of the A. W. A., and pursuantto notice duly served upon all the parties, a hearing for the purposeof oral argument was held before the -Board at Washington, D. C.The Company, Local 22438, and the A. W. A. appeared, presentedoral argument, and otherwise participated in the hearing.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYAluminum Ore Company, a Delaware corporation and a' whollyowned subsidiary of the Aluminum Company of America, with- itsprincipal executive offices 'at; East St. Louis, Illinois, and a plant atMobile, Alabama, herein referred to as the Mobile plant, is engaged,in addition to other operations, in the business of processing naturalbauxite into aluminum oxide.The principal raw materials used atthe Mobile plant are bauxite, soda ash, and -lime.All the bauxiteand soda ash which constitutes about 80 per cent of the raw materialsused,'are purchased outside Alabama.More than' 90 per cent of theproduction of the Mobile plant- (aluminum oxide) is shipped outsideAlabama.The Company admits that it is engaged in interstatecommerce within the meaning of the Act. ALUMINUM ORE COMPANYII. THE ORGANIZATIONSINVOLVEDAluminum Workers Local #22438 is a labor organization affili-ated with the American Federation of Labor, admitting to mem-bership production and maintenance employees of the Company atitsMobile plant.International Union, Aluminum Workers of America, is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership like employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn or about November 5, 1940, Local 22438 requested the Com-pany to recognize it as the statutory representative of the employeesat the Mobile plant.The Company refused this request unless anduntil the Union had been certified as such representative by theBoard.At the hearing there was introduced in evidence a reportby the Regional Director showing that a substantial number ofemployees within the unit hereinafter found to be appropriate haddesignated Local 22438 and the A. W. A. as their respective, collectivebargaining representatives.We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEarisen, occurringin connection with the operations of the Companydescribed in Section I above, has'a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and thefreeflow of commerce.-V. THE APPROPRIATE UNITIn July 1940, the'Company embarked on an-expansion programdesigned to increase its production of aluminum by 50 per cent. -Outside contractors were engaged for construction of buildings andequipment.However, as to a portion of the work which was special-iThe Regional Director reported that 150 names on cards authorizing Local 22438, and124 names on cards authorizingthe A. W. A , asrespective collective bargaining representa-tives,appear on the Company's pay roll for the last pay-roll period preceding December 7,1940.Neither the report of the RegionalDirectornor the record discloses the total numberof employees on such pay roll ' However,the January 20, 1941, pay roll,admitted as anexhibit at the hearing,lists approximately 350 employees in the appropriate unit. 284DECISIONS OF NATIONAL iLABOR RELATIONS BOARDized, the Company used. its own.employees,_to, construct and installsuch equipment. In this connection regular plant maintenanceempl'oyee' were used 'and additional employees hired.°Zo`cal'22438 -contend's that' the .production and maintenance em=ployees 'of the Company at its Mobile plant;'including analysts, orderclerks, pile inspectors, meter helper, head oiler, head janitor, andemployees engaged' in' 'new- construction, but excluding supervisoryand office employees; 'ivatchmeri;nd'hourly'paid plant -administra-tive employees other than the analysts and order clerks, constitute anappropriate unit.The A. W. A., while agreeing with Local 22438to the exclusions set forth above, would exclude- in addition the pileinspectors,meter helper, head oiler, head janitor, and employeesengaged in new construction.The Company takes no position re-garding the unit except that it believes that the head janitor shouldbe included, and bricklayers and plumbers who are engaged in newconstruction should be' excluded from the unit.'Pile inspectors.Pile inspecting is a temporary job classificationdue to plan expansion and will be abolished when the expansion pro-gram is completed.The' pile inspectors were formerly ,engaged inregular plant maintenance work as helpers, and when the construe=tion work is over they, will be put back into their former. positions ashelpers.'W.e find' that the pile inspectors, are regular maintenanceemployees temporarily engaged in construction's work and, under thecircumstances, shall include them in the unit.Head oiler.He supervises five -oilers and may recommend dis-charges.Since he is a supervisory employee we shall, at the requestof-:one of the labor organizations involved,, exclude him from theunit., -_11:Meter.helper.He assists the meter foreman in taking charts outto different meters.There are three employees in the meter depart-ment which is not considered :a' part, of the production departmentbut a part of the technical administrative, department: Since-the,meter helper is an administrative employee, we shall exclude himfrom the unit which, as' hereinafter noted; is limited to productionand maintenance employees.-Head janitor.He`directs the work of five janitors and inspectstheir Work.,However,' the`- Company does-not hold"him 'responsiblefor the work of the other-jainitors, but has placed him,in ,the positionof a "lead man" 'due to his length' of service:Although he' works inthe office and comes into contact at times with matters that mightbe confidential,' we' find'that he"is not a supervisory employee and,under the circumstances, shall include him in -the, unit.'Employees engaged in new., construction.'As'stated above, the,Company under its' expansion program,'usesregular plant main ALUMINUM ORE COMPANY`285tenance employees in construction- work, e. g., installation of newequipment.The Company also hired additional employees to meetthe problem of expansion.With the exception of bricklayers andplumbers, none of the regular plant maintenance employees or addi-tional employees hired is engaged exclusively in construction work:At the hearing a company official testified that when the expansionprogram is completed, it does not contemplate that it will require,under its new production basis, the services of all the employeesengaged in maintenance and construction work, and that it has there-fore designated as "temporary" employees certain employees whoseservicesmay not be required.These "temporary" employees havethe least seniority in the respective job classifications of the mainte-nance and construction department.Some of the "temporary" em-ployees were employed by the Company prior to the commencementof the present expansion program.Local 22438 contends that all of the' above employees are regularmaintenance employees and should be included in the unit regardlessof the fact that they may at times engage in special construction'work; that since the Company is continually expanding, it may notnecessarily dispense with the services of the "temporary" employees.The record shows that even if the services of the "temporary" em-ployees in their present job classifications were no longer required,these employees, with the exception of bricklayers and plumbersmight, under the Company's seniority policy, apply for other pro-duction and maintenance positions and would in all probability beabsorbed in production,and maintenance work.Thus, the employees;here under discussion, obtained a seniority status with the Company.The A. W. A. contends that it does not admit to membership employ-ees engaged' in new construction, including the "temporary" em-ployees, and that all such employees should be excluded from theappropriate unit.In support of its contention, the A. W. A. submitsthat it does not bargain for construction, workers, under a contractcovering employees of other affiliated companies of the Company.2With the exception of bricklayers and plumbers whom we shallexclude from the unit, we find that all employees classified as mainte-nance and construction employees are regular plant maintenanceemployees, some of whom are temporarily engaged part of theirtime in special construction work, and, under all the circumstances,should be included in the unit.We are also including the alleged"temporary" employees since their duties are the same as 'the regular2 The A. W. A. contract referred to covered construction workers in accordance with theunit we found appropriate inMatter ofAluminum Company of AmericaandAluminumEmployees Association,9 NL. It. B. 944.We stated therein, "the parties interpreted thisunit to include all employees who are shown on the pay roll as construction employees ...,and all employees in the Miscellaneous Operation and Construction Division." 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaintenance employees and since there is a reasonable probabilitythat they will be absorbed in production and maintenance work whenthe expansion program is completed.We find that the production and maintenance employees of theCompany at its Mobile plant, including analysts, order clerks, andhead janitor, but excluding supervisory and office employees, watch-men, meter helper, head oiler, bricklayers and plumbers, and hourlypaid plant administrative employees other than the analysts and,order clerks, constitute a unit appropriate for the purposes of col-lective bargaining, and that said unit will insure to employees ofthe Company the full benefit of their right to self-organization andto collective bargaining, and otherwise effectuate the policies of theAct.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question' concerning representation which hasarisen can best be resolved by an election by secret ballot.At thehearing the A. W. A. indicated that it desired that the August 1940pay roll should be used to determine those eligible to vote.We seeno reason, however, to depart from our usual practice, and we shallaccordingly use as the date for determining the eligibility of em-ployees to vote, the pay-roll period next preceding the date of theDirection of Election, subject to such limitations and additions as areset forth in the Direction.Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following :CONOLusIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees at the Mobile plant of Aluminum Ore Com-pany, Mobile, Alabama, within the meaning of Section 9 (c) andSection 2 (6) and '(7) of the National Labor Relations Act.2.The production and maintenance employees of the Companyat its Mobile plant, including analysts, order clerks, and head jani-tor, but excluding supervisory and office employees, watchmen, meterhelper, head oiler, bricklayers and plumbers, and hourly paid plantadministrative employees other than the analysts and order clerks,constitute -a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the National Labor RelationsAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela- ALUMINUM ORE -COMPANY287tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is hereby_Drxncmn that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Aluminum Ore Company, Mobile, Alabama, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Fifteenth Region,acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section' 9, of said Rules and Regu-lations, among the production and maintenance employees of theCompany at its Mobile plant who were employed during the pay-rollperiod next preceding the date of this Direction, including the ana-lysts, order clerks, head janitor, and employees who did not workduring such pay-roll period because they were ill or on, vacation orabsent because called for military service, and those who were thenor have since been temporarily laid off, but excluding employees whohave since quit or been discharged for cause, and also excludingsupervisory and office employees, watchmen, meter helper, head oiler,bricklayers and plumbers, and hourly paid plant administrative em-ployees other than the analysts and order clerks, to determinewhether they desire to be represented' by Aluminum Workers Local#22438, affiliated with the American 'Federation of Labor, or byInternational Union, Aluminum Workers of America, affiliated withthe Congress of Industrial Organizations, for the purposes of collec-tive bargaining, or by neither.